The indictment charged appellant in the first count with unlawfully transporting intoxicating liquor, and in the second with unlawfully having the same in his possession for the purpose of sale. The second count only was submitted to the jury. Appellant was convicted and his punishment assessed at two years in the penitentiary.
R.W. Land testified that he met appellant in Knox City and had a conversation with him relative to buying some whisky; that they then got in a car, went out about half a mile north of town and he there purchased from appellant a half gallon of white corn whisky. Appellant denied the transaction. The state proved by one Shaver that a few days before the trial appellant inquired of him if he had seen the witness Land, and upon being answered in the negative said to witness "he would give a hundred dollars for Land to leave," but in the same conversation denied having sold him any whisky. Appellant does not deny this conversation, but says he does not remember it, but that if it occurred he was only speaking in a jocular manner. The issue of fact raised by this testimony the jury settled in favor of the state and we would not be authorized to disturb their finding. We find no objection to the court's charge and the indictment is in proper form. One special charge was requested by appellant, but failing to show whether it was submitted to the trial court in a timely manner (Nichols v. State, 91 Tex.Crim. Rep., 238 S.W. Rep., 232, and Barrios v. State, 83 Tex.Crim. Rep., 204 S.W. Rep., 326) the same can not be considered. We observe, however, in this connection that the charge is based upon the theory that the state's witness Land was an accomplice. The purchaser of intoxicating liquor is no longer an accomplice.
The only count in the indictment submitted for the jury's consideration was that charging appellant with unlawfully having in his possession for the purpose of sale intoxicating liquor. The verdict should have been applied to the only count submitted. We note, however, that the judgment condemns appellant to be guilty of the offense of unlawfully transporting intoxicating liquor when the count so charging was not submitted at all. The sentence correctly applied the verdict to the second count. Only one count having been submitted to the jury and the evidence sustaining that count, it is our duty to reform the judgment and apply the conviction to the count in the indictment charging the possession for the purpose of sale, and the same is accordingly ordered.
Finding no error in the record which cannot be corrected by the reformation ordered, the judgment is affirmed.
Affirmed. *Page 556 
                          ON REHEARING.                          May 16, 1923.